El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I
Codesi, Inc. demandó en cobro de dinero al Municipio de Canóvanas (en adelante el Municipio). El Tribunal de Pri-mera Instancia, Subsección de Distrito, Sala de Río Grande (Hon. Lydia E. Couvertier, Juez), dictó sentencia a su favor el 17 de abril de 1998, cuya notificación fue archi-vada en autos el 12 de mayo.
*588El 11 de junio el Municipio apeló al Tribunal de Circuito de Apelaciones (Hons. Arbona Lago, Negroni Cintrón y Salas Soler, Jueces). Codesi solicitó sin éxito su desestimación por falta de jurisdicción, basado en que el recurso de ape-lación infringió varias disposiciones del Reglamento del Tribunal de Circuito de Apelaciones.
Inconforme Codesi recurrió ante nos, reproduciendo su pedido. (1) Previo el trámite de mostración de causa, con el beneficio de la comparecencia del Municipio, resolvemos.
H-1 H-I
El planteamiento central de Codesi es que el recurso del Municipio omitió incluir en el apéndice una copia de varios documentos esenciales, en contravención con el mandato contenido en el Reglamento del Tribunal de Circuito de Apelaciones. (2)
Sabido es que luego de establecerse en la Ley de la Judicatura de Puerto Rico de 1994 el derecho de apelación contra sentencias finales civiles (existen en lo penal), el Reglamento visualiza el apéndice como la recopilación documental (copia literal) de los escritos acumulados durante el trámite en el Tribunal de Primera Instancia, esto es una copia sustitutiva de los autos originales. Su importancia es *589tal, que mediante éste el Tribunal de Circuito oportuna-mente adjudica la apelación.
Expongamos los documentos no incluidos.
Primero, el apéndice carece de un formulario de notifi-cación del archivo en autos de la sentencia dictada por el foro de instancia, vital para determinar la jurisdicción. (Regla 16E(l)(b) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A). Segundo, no in-cluye copia de las alegaciones —demanda y contestación— de las partes, según lo exige la Regla 16E(l)(a) del Regla-mento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A. Tercero, hay ausencia de índice del apéndice (Regla 16E(3) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A). Cuarto, carece de enu-meración consecutiva de las páginas del apéndice, y quinto, no notificó a Codesi copia completa de su escrito de apelación dentro del término jurisdiccional (Regla 13(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A).
III
En su dimensión procesal, el principio rector de la igual protección de las leyes, nos obliga a usar dos (2) varas iguales para medir y adjudicar recursos ante el Tribunal de Circuito de Apelaciones y este Foro; esto es interpretar y aplicar rectamente las mismas normas reglamentarias que requieren determinados documentos, imprescindibles en los apéndices, demostrativos de la jurisdicción apelativa y los méritos del recurso.
Hasta el presente, constantemente este Tribunal se ha negado a expedir recursos por deficiencias como las que contiene la apelación del Municipio, en recursos presenta-dos ante nos (o ante el Tribunal de Circuito de Apelaciones). En esas circunstancias hemos fundamentado nuestra determinación en “ausencia de jurisdicción” (pre-*590matura, tardía e, incluso, no demostrada), o “por incumpli-miento craso con el Reglamento”. Arriaga v. F.S.E., 145 D.P.R. 122 (1998).
El análisis estadístico siguiente refleja este enfoque doctrinario.
Año Natural No ha lugar por craso incumpli-miento con el Reglamento No ha lugar por falta de Jurisdicción Total
1996 32 67 99
1997 43 63 106
1998 81 86 167
1999(3) 105 95 200
Total 261 311 572
Estas estadísticas y dictámenes revelan dramática-mente que subsiste entre algunos abogados un desconoci-miento de las normas y reglas aplicables a los recursos apelativos ante el Tribunal de Circuito de Apelaciones y este Tribunal. Ha transcurrido tiempo más que suficiente para la profesión legal haberse familiarizado con las reglas y normas pertinentes. No podemos, pues, en aras de una ilusoria flexibilidad, erosionar sustancialmente esa doc-trina apelativa. Máxime, que ello dejaría a la discreción de cada uno de los once (11) paneles del Tribunal de Circuito de Apelaciones determinar si se cumple o no con las nor-mas mandatorias de su Reglamento. Aspiramos una prác-tica apelativa forense de excelencia, no pobre, que socava-ría la uniformidad deseada.
Precisamente, según antes indicado, en este caso tres (3) de las cinco (5) deficiencias incurridas por el Municipio en el apéndice han sido siempre consideradas por este Tribunal (también por el Tribunal de Circuito de Apelacio-*591nes), como sustanciales y han conllevado desestimación por incumplimiento craso con el Reglamento: (i) omitir el for-mulario de la notificación del archivo en autos de la sen-tencia dictada por el foro de instancia; (ii) no incluir copias de las alegaciones de las partes, y (iii) no notificar a Codesi, Inc. mediante copia completa de su escrito de apelación dentro del término jurisdiccional. No existen razones para variar este enfoque judicial.
Por los fundamentos expuestos, se dictará sentencia para expedir el auto, revocar la Resolución del Tribunal de Circuito de Apelaciones, y en su lugar, desestimar la apela-ción del Municipio.
La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente, a la cual se unió el Juez Presidente Se-ñor Andréu García. El Juez Asociado Señor Fuster Berlin-geri disintió sin opinión escrita.

 Aduce:
“Erró el Tribunal de Circuito de Apelaciones al declarar [n]o [h]a [l]ugar a la [m]oción de [desestimación sobre falta de jurisdicción radicada por el peticionario [Codesi].” Petición de certiorari, pág. 3.


 La Regla 16(E) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, en lo pertinente, ordena {“incluirá”) que el apéndice contenga copia literal de:
“(a) Las alegaciones de las partes, a saber, la demanda principal, las demandas de coparte o de tercero y la reconvención, y sus respectivas contestaciones',
“(b) la sentencia del Tribunal de Primera Instancia cuya revisión se solicita y la notificación del archivo en autos de copia de la misma;
“(c) toda moción debidamente timbrada por el Tribunal de Primera Instancia, resolución u orden necesaria para acreditar la interrupción y reanudación del tér-mino para presentar el escrito de apelación y la notificación del archivo en autos de copia de la resolución u orden.”


 Incluye hasta el 31 de diciembre de 1999.